Citation Nr: 0607782	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-20 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as depression and post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability, claimed as depression and post-traumatic stress 
disorder (PTSD).


FINDINGS OF FACT

1.  A chronic psychiatric disability did not have its onset 
during active duty.  

2.  The veteran's diagnosis of PTSD by history has not been 
objectively linked to any in-service stressor.

3.  The veteran's diagnosis of PTSD by history does not 
comply with the criteria for a PTSD diagnosis contained in 
the Diagnostic and Statistical Manual, 4th Edition.


CONCLUSIONS OF LAW

1.  A chronic psychiatric disability was not incurred, nor is 
one presumed to have been incurred in military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005). 

2.  The veteran's diagnosis of PTSD by history was not 
incurred in active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in August 2001.  He was 
notified of the provisions of the VCAA in correspondence 
dated in October 2001, March 2002, August 2002, and November 
2002.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records, medical and administrative records 
relating to his claim for Supplemental Security Income from 
the Social Security Administration (SSA), and all relevant VA 
and private medical records pertaining his psychiatric 
counseling and treatment for the period from 1982 to 2005 
have been obtained and associated with the evidence.  
Additionally, he was examined by a VA psychiatrist in August 
2004, who reviewed the claims file and presented a medical 
nexus opinion addressing the issue on appeal.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The report of this 
examination has been obtained and associated with the 
evidence.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  For these reasons, further development is not 
necessary to meet the requirements of 38 U.S.C.A. §§ 5103 and 
5103A.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  
 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of service connection.  
Because this claim is being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.   Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.

Analysis

The veteran's service medical records show that on pre-
enlistment examination in February 1979, he admitted to 
episodic marijuana use on 10 - 20 occasions prior to service 
(including the night before the examination), but stated that 
he was able to stop using it.  He denied having any prior 
history of psychiatric problems and was determined to be 
psychiatrically normal.

In January 1980, the veteran was treated for a fractured nose 
after he accidentally slipped and fell down some stairs.  
Subsequent records show that his nose was set with a splint 
and the fracture healed with minimal deviation.  In February 
1980, he sustained a lesser injury to his nose that did not 
involve fracture.

In November 1980, the veteran was treated for a contusion and 
bruising injury of his right knee.  According to the 
treatment notes, he struck his right knee against a metal 
periscope when the armored tracked vehicle he was riding in 
had become involved in a vehicle accident.  There was no 
documentation indicating that he sustained an injury to any 
other part of his body from this accident.

In February 1981, the veteran was discovered in his bunk 
intoxicated from excessive alcohol consumption and unable to 
rouse himself awake for duty.  He reported that he was 
experiencing "many personal problems" at the time regarding 
news that his father was ill and hospitalized.  He was sent 
to the mental hygiene clinic where he was diagnosed with 
anxiety reaction.    

On separation examination in May 1981, the veteran was found 
to be psychiatrically normal although he admitted to having 
depression, excessive worry, and nervous trouble on his 
medical history questionnaire.  In June 1981, he was 
honorably discharged from active duty on the basis of 
hardship.  According to the records and the veteran's 
testimony, his father had died while the veteran was in 
service and he was allowed to be separated from service to 
tend to his family.

Post-service, the veteran's medical records include a private 
treatment report dated in November 1982 that shows he was 
treated for a diagnosis of chronic alcohol and substance 
abuse with some inadequate coping behavior.  The report shows 
that he was enrolled in a substance abuse counseling program 
for six months during military service, that he had a history 
or regular marijuana use since age 17 until approximately 11/2  
months ago, and that he related a history of having sustained 
a fractured nose and jaw in 1980 during a motor vehicle 
accident.

Private, SSA, and VA medical records covering the period from 
1982 - 2005 indicate that the veteran had made two suicide 
attempts in 1982 and 1995, and that beginning in 1995 he 
received regular psychiatric treatment, counseling, and 
pharmacotherapy for dysthymia and depression.  The records do 
not show a diagnosis of PTSD.  A November 1996 treatment 
report shows that he was diagnosed with major depressive 
disorder, rule out dysthymic disorder, associated with his 
unresolved grief over his father's death in 1980.

In March 2004, the veteran underwent a VA psychiatric 
examination.  The examining psychiatrist reported that she 
had reviewed the veteran's claims file prior to conducting 
her evaluation.  The veteran gave a history of traumatic head 
injuries from an in-service automobile accident and of his 
perception that ever since then his psychiatric problems 
began.  The examiner noted the veteran's history of substance 
abuse in service and his post-service history of marital 
problems.  The veteran appeared evasive regarding his history 
of substance abuse and was described as being "a very 
difficult historian and . . . noticeably vague when asked 
very specific questions."  However, his cognition was deemed 
to be grossly intact and he was oriented to person, place, 
and time.  Following her interview, the psychiatrist 
diagnosed the veteran with depressive disorder, not otherwise 
specified, and polysubstance abuse, in remission by history.  
The examiner presented the following opinion:

"As stated earlier there is no indication in (the 
veteran's) service medical records regarding 
treatment for mental health issues in service.  
He was evaluated for substance abuse and indeed 
was found to be diagnosed with polysubstance 
abuse.  He was seen at one time for intoxication 
and given the diagnosis of anxiety reaction.  It 
is unlikely that his current mental health issues 
are related to that event in service.  There is a 
possibility, however, that his motor vehicle 
accident leading to head injuries could have an 
impact on his mental functioning and there are 
some indications of cognitive impairment today."

In a July 2005 statement, the veteran's private psychiatrist, 
David Lobozzo, M.D., reported that he had been treating the 
veteran for several years for a diagnosis of borderline 
personality disorder.  In the past, he had been diagnosed 
with PTSD.  The veteran had related a history of having 
fallen down a set of stairs and injuring his face during 
service, and also being involved in a vehicular accident in 
service and injuring his nose.  Dr. Lobozzo stated that he 
was not able to rule out the possibility that these reported 
accidents contributed in some way to the veteran's 
psychiatric difficulties.

In written statements in support of his claim, and in oral 
testimony presented at a July 2005 video conference hearing, 
the veteran reported that he sustained traumatic head and 
facial injuries in service when he accidentally slipped and 
fell down a set of stairs and fractured his nose, when his 
sergeant struck him on the nose for inadequately complying 
with his orders, and when he struck his head on a military 
vehicle hatch.  He stated that he believed that there was 
some sort of causal or contributory relationship between his 
current psychiatric disability and these injuries in service.  
According to his recollection of events, he stated that he 
had no psychiatric problems and was a man of promising 
potential prior to entering service, and that at some point 
during active duty he began a psychiatric decline that 
continued and persisted on to the present time.  He stated 
that although he started receiving psychiatric treatment in 
1995, his psychiatric symptoms began in service but he did 
not seek immediate treatment for his problems after his 
discharge because of the general stigmatization and negative 
perception of mental illness that was prevalent during the 
early 1980's.  The veteran also sought to link his history of 
traumatic head injuries to PTSD.   Although he claimed to 
have PTSD, he presented a very vague and general assertion 
that he had symptoms of PTSD but did not otherwise present 
any accounts of actual PTSD symptoms such as recurrent memory 
flashbacks, nightmares, or intrusive thoughts relating to a 
definite stressor incident.   

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any mental hygiene counseling in service will 
permit service connection for an acquired psychiatric 
disability, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

In the present case, the veteran's service medical records 
indicate that he experienced some acute problems relating to 
substance abuse and an anxiety reaction in response to news of 
his ailing father's hospitalization at the time.  However, at 
the time of his discharge from active duty in June 1981 he was 
psychiatrically normal on clinical examination.  After 
service, in 1982, he was treated for substance abuse but was 
not otherwise diagnosed with any chronic psychiatric disorder 
at the time.  The Board also notes that in July 2005 he was 
diagnosed with a borderline personality disorder.  To the 
extent that he seeks service connection for his substance 
abuse and personality disorder, substance abuse is a 
disability due to willful misconduct and, as such, is not 
recognized as a disability under VA laws and regulations for 
which compensation may be paid.  Similarly, personality 
disorders are specifically excluded as a disease or injury 
within the meaning of applicable legislation providing for 
compensation benefits.  See 38 C.F.R. § 3.303(c) (2005); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The post-service medical records dated from 1982 - 2005 do not 
show a clear diagnosis of an Axis I psychiatric disability 
until 1995, almost 15 years after service, when he was 
diagnosed with depression and dysthymia.  There is no 
objective medical opinion presented in these records that 
establishes a nexus between these Axis I diagnoses and the 
veteran's military service.  The precipitating event, 
apparently, was the veteran's father's death.  Although this 
event was coincident with the veteran's period of active duty, 
it was entirely unrelated to his military service and he was 
even provided with a hardship discharge to accommodate this 
tragic event.  The Board places great probative weight on the 
report of the VA psychiatric examination of March 2004, in 
which the examiner states very clearly that it was her opinion 
that the veteran's current psychiatric problems were unrelated 
to his treatment in service for mental health issues, 
including an anxiety reaction associated with the news of his 
father's hospitalization, or to his substance abuse in 
service.  Therefore, to the extent that the veteran claims 
entitlement to service connection for an acquired psychiatric 
disability other than PTSD, his claim in this regard must be 
denied. 

The Board notes that the opinion of the VA psychiatrist in 
March 2004 entertained the possibility that there was a 
relationship between the veteran's apparent cognitive disorder 
and his reported history of sustaining a head injury in 
service from a vehicle accident.  However, this opinion is 
based on an alleged event that has not been substantiated by 
the documentary evidence.  Although a history of a nose and 
jaw injury from an alleged in-service vehicle accident was 
noted in private treatment reports dated in November 1982, the 
veteran's service medical records only show treatment for a 
fractured nose due to an accidental fall down a set of stairs 
in January 1980, and another unspecified but less severe 
injury to the nose in February 1980.  However, there is no 
documentation of treatment for a head injury of any sort due 
to a vehicle accident during active duty.  There are reports 
showing treatment for a right knee injury from a vehicle 
accident in November 1980, but these records show no 
involvement of his head.  Furthermore, the VA examiner 
determined that the veteran was a poor historian.  Therefore, 
as the psychiatrist's opinion is predicated on an event which 
is not corroborated by the objective record, the Board 
concludes that there is no basis to investigate the matter any 
further in this regard.  (See Swann v. Brown, 5 Vet. App. 177, 
180 (1993): Where the facts show that the veteran received 
treatment from a physician many years after service, and the 
conclusion reached by the physician is clearly based solely on 
the history provided by the veteran, or the hearsay recitation 
of a diagnoses or other medical history, the Board is not 
bound to accept the medical conclusions and/or the opinions of 
a physician.)  

The Board notes that in correspondence dated in July 2005, 
Dr. Lobozzo stated that he was not able to rule out the 
possibility that the veteran's reported history of having 
fallen down a set of stairs and injuring his face during 
service, and of injuring his nose in a vehicular accident in 
service, contributed in some way to his psychiatric 
difficulties.  The doctor noted that the veteran had been 
treated for psychiatric problems for several years, when, in 
reality, his treatment has spanned over 20 years.  Clearly, 
the psychiatrist was provided an inaccurate history by the 
veteran.  The Board concludes, however, that this statement 
is not a nexus opinion but is rather an equivocal and 
speculative musing by Dr. Lobozzo, based on incorrect 
statement of the veteran.  It is therefore insufficient to 
establish a link between the veteran's psychiatric disorder 
and his period of military service.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); See also Obert v. Brown, 5 Vet. 
App. 30 (1993).    

With regards to the veteran's PTSD claim, service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with 38 C.F.R. §  4.125(a) 
(2005); a link, established by medical evidence, between 
current symptomatology and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2005).  

In the present case, the Board finds that there is no 
objective record of an actual diagnosis of PTSD in the 
psychiatric records associated with the veteran's claim other 
than Dr. Lobozzo's July 2005 statement that the veteran had 
been diagnosed with PTSD in the past.  Furthermore, in Dr. 
Lobozzo's recitation of the historic diagnosis of PTSD, the 
psychiatrist did not present any opinion linking the PTSD 
diagnosis to any alleged in-service stressor.  As the veteran 
has not met the crucial elements of providing medical 
evidence establishing a PTSD diagnosis in accordance with 38 
C.F.R. § 4.125(a) and an objective link between the PTSD 
diagnosis and an in-service stressor, his claim fails in this 
regard.

In view of the foregoing discussion, the Board concludes that 
the weight of the evidence is against the veteran's claim of 
entitlement to VA compensation for an acquired psychiatric 
disability, to include depression and PTSD.  His appeal is 
therefore denied. 

To the extent that the veteran asserts that he has PTSD due 
to service, or that there exists a link between his current 
psychiatric diagnoses and his military service based on his 
own knowledge of psychiatric medicine and his personal 
medical history, because there is no evidence showing that he 
is a trained and accredited psychiatrist, psychologist, or 
counselor, he therefore lacks the professional expertise to 
make psychiatric diagnoses or to present commentary regarding 
their etiology or causation.  His statements in this regard 
are thus entitled to no probative weight.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 


ORDER

Service connection for an acquired psychiatric disability, to 
include depression and PTSD, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


